Exhibit (a)(5)(1) STINS COMAN INFORPORATED ANNOUNCES EXPIRATION AND PRELIMINARY RESULTS OF PARTIAL CASH TENDER OFFER FOR SHARES OF RiT TECHNOLOGIES LTD. Moscow, Russia June 7, 2008 – Stins Coman Incorporated announced today the expiration and results of its previously announced cash tender offer to purchase 734,079 ordinary shares, par value NIS 0.1 per share of RiT Technologies Ltd. (Nasdaq: RITT), or such greater number of shares that will represent 5% of the total voting rights of RiT outstanding as of the expiration of the offer, at $0.86 per share, net to the seller in cash, without interest.The offer expired at 5:00 p.m., New York time, on Friday, June 6, 2008 (the “Final Expiration Date”) and all conditions to the offer were satisfied. Stins Coman has been informed by RiT that, as of the Final Expiration Date, there were 14,683,073 issued and outstanding ordinary shares of RiT representing an equal number of voting rights. Accordingly, Stins Coman will purchase 734,153 shares in the offer, which represents 5% of the total shares of RiT outstanding as of the Final Expiration Date, and an additional 293,662 shares, which represents 2% of the total shares of RiT outstanding for a total of 1,027,815, or 7% of the total shares of RiT outstanding as of the Final Expiration Date. Based on the final count by American Stock Transfer and Trust Company, the Depositary for the offer, as of the Final Expiration Date, 5,851,305 shares of RiT have been validly tendered and not withdrawn resulting in an estimated proration factor of approximately 17.5% of the shares tendered. The proration factor is preliminary and subject to verification by the Depositary. The final proration factor will be announced promptly following the completion of the verification process.
